DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/26/21 have been fully considered but they are not persuasive.
On pages 5-6 Applicant argues amendments overcome the prior art rejection.
The Examiner respectfully notes it appears the newly filed claims contain new matter, and thus are not allowable. Additionally, it is known to coat a medical device with a flexible, non-perforated layer of material. Please see the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1 is rejected for not having support for there being a non-perforated flexible layer of material between the strips and the flange member. The specification, particularly [0038] which Applicant pointed to for providing the support, does not mention a non-perforated, flexible layer of material at any location. 
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for claiming “separating a portion of the tubular body adjacent the proximal end of the tubular body from the flange member into strips and folding the strips outwardly from the tubular body; the tubular body being partially perforated to allow for separation from an adjacent strip”. 
First, there appears to be an essential word missing from the first phrase, as it is unclear how one “separates” a portion of the tubular body “from the flange member into strips”. 
Further, it is unclear what it means to be “partially” perforated. Namely, “perforated” means “To have a hole or perforations” (Merriam-Webster), so it is unclear how a “partial” perforation can exist. For example, is the hole not actually a hole? 
It is further unclear however, for referring to “an adjacent strip” since it is unclear how this relates (if at all) to the previously claimed “strips”.  
Remaining claims are unclear for depending on an indefinite claim.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik etal. (US 20120143141 A1), hereinafter known as Verkaik in view of Flom et al. (US 6048309 A), hereinafter known as Flom, further in view of Sloot (US 20070283607 A1), further in view of Woodard et al. (US 5810708 A) hereinafter known as Woodard.
Regarding claim 1 Verkaik discloses a method for implanting an apparatus for protecting a heart for use with an inlet element of a blood pump ([0003]-[0004] “protecting” the heart from the implanted, tubular penetrating tip of the MCD or VADs is understood to include not allowing leaks, preventing overgrowth, obtain uninterrupted flow, etc (since leaking could endanger the life of the patient, which would be a danger to the heart itself)) comprising:
advancing a flange member of the apparatus (Figure 11b item 204) in a radially constricted configuration through an opening of a heart wall ([0080] collapsed configuration; [0002] a “vessel” of a human body is the heart; [0004]), the flange member including a retaining element defining a tubular body defining a proximal end (Figure 11a item 201) and extending proximally out of the heart through the opening ([0010]), the flange member being configured to transition to a radially expanded configuration after passage through the opening of the heart wall ([0010]), the flange member further defining an annular pocket including a flexible annular washer disposed therein (see Figures 3a-d and [0053], [0055]: the “flexible annular washer” is understood to be the wireform structure; the “annular pocket” is made from the elastomeric material, which surrounds the inner, annular shaped wireform “washer”. See also [0082] the elastomeric annular pocket with inner wireframe washer is applicable to all embodiments);
positioning the flange member and the retaining element to overlie an interior surface of the heart wall surrounding the opening ([0010]);
advancing the inlet element through the opening of the heart wall and through the flange member to a position beyond the annular pocket (Figure 16 item 304) and mounting the inlet element of the blood pump to the heart (Figure 16 item 302 is understood to be the “inlet element” of the blood pump, which is mounted to the heart by advancing it (302) through the heart wall, as it lies beyond the flange (Figure 16));
to prevent heart tissue from entering the inlet element ([0093]);
connecting a portion of the tubular body adjacent its proximal end to an exterior surface of the heart wall ([0084]), that portion being configured to promote cardiac tissue ingrowth ([0083]); 
but is silent with regards to the portion being secured being the tubular body separated into outwardly extending strips, which are perforated to allow their separation from an adjacent strip,
and the tubular body including a non-perforated flexible layer of material between the strips and flange member. 
However, regarding claim 1 Flom teaches a device for providing access through a part of the patient’s body (abstract) which includes strips which are folded outwardly back (Figures 1-2 item 18) to provide a method of securement. Verkaik and Flom are involved in the same field of endeavor, namely surgical methods. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Verkaik by having the proximal end of the tubular body 301 have strips which fold outwardly instead of the simple flange member 240. Both configurations are two alternatives which solve the same problem, namely securement of a medical device. Both configurations are useable to secure the tubular body 301 to something else in place of the flange 240. Simple substitution of one known element for another to obtain predicable results is considered an adequate rationale for supporting a conclusion of prima facie case of obviousness. The Examiner notes the such a configuration change is also simply just a shape change: a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). While the “operation” of the specific connection would change, the operation of the apparatus as a whole would not change, and the given connection between the flange 240 and heart can be achieved equally with strips of material.
Further, regarding claim 1 Sloot teaches that materials can be manufactured in one piece with perforations to allow for their separation in use ([0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Verkaik Flom Combination so that the strips of the Combination are manufactured together with perforations to allow for separation from adjacent strips, such as is taught by Sloot since perforations and subsequent separation is an exceptionally well-known technique for keeping multiples of elements together until use. For example, toilet paper, disinfecting wipes, wristbands, tickets, food packaging, and others all use this type of configuration for keeping elements together before separation by perforations. MPEP 2143 (I)(C) indicates that the use of a known technique to improve a similar device in the same way is an exemplary rationale for supporting a conclusion of obviousness.  See also Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979) ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004). 
Further, regarding claim 1 Woodard teaches a heart connection device which includes a flexible, non-perforated layer of material surrounding all its elements (Woodard claim 2). Verkaik and Woodard are involved in the same field of endeavor, namely connections between the heart and another device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tubular body of the Verkaik Flom Sloot Combination so that all the elements (other than the ones requiring ingrowth) are coated in a flexible, silicone material such as is taught by Woodard, since biocompatible coatings which prevent blood flow therethrough are well-known in the art. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 3 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,
wherein Verkaik further discloses mounting the inlet element includes fastening an independent mounting element on an exterior of the heart wall independently of the flange member (Figure 12 item 230).
Regarding claim 4 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 3 substantially as is claimed,
wherein Verkaik further discloses mounting further includes engaging the mounting element (230) with the retaining element (201) to retain the inlet element (302) in position relative to the mounting element, and to retain the retaining element in position relative to the mounting element (Figure 12 shows the retaining element 201 being maintained relative to the mounting element 230 after inserted ([0083])).
Regarding claim 9 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 1 substantially as is claimed,
wherein Verkaik further discloses the flange member is resilient and biased in the radially expanded configuration ([0010] self-expanding; [0081]-[0082] self-expanding Nitinol wireframe embedded in silicone).

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik, Flom, Sloot, and Woodard as is applied above in view of Miles et al. (US 20030023255 A1), hereinafter known as Miles.
Regarding claim 5 the Verkaik Flom Sloot Woodard Combination teaches the method of claim 4 substantially as is claimed,
wherein Verkaik further discloses the mounting element defines a bore (Figure 15 shows the bore located through item 230),
wherein the flange member is advanced through the bore into the opening (Figure 12 shows the flange member 240 located through the bore) and the retaining element extends through the bore after advancement of the flange member through the opening (Figure 12 shows item 201 extending through the bore ),
but is silent with regards to fastening the mounting element to the heart before advancing the flange member through the opening in the heart wall.
However, regarding claim 5 Miles teaches an apparatus for helping to connect a blood pump to a heart, which includes a mounting element (Figure 2 item 12) which is fastened to the heart before advancing of the remainder of the apparatus therethrough (Figure 2 shows the mounting element being secured to the heart before the remainder of the cannula is advanced therethrough).
Verkaik and Miles are involved in the same field of endeavor, namely blood pumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Verkaik Flom Sloot Woodard Combination by having the mounting element be attached to the heart before advancement of the remainder of the cannula therethrough (which when combined with the cannula of Verkaik includes the flange member), such as is taught by Miles as an obvious alternative to securing the apparatus to the heart after insertion of the apparatus through the heart. The Examiner notes that a person of ordinary skill in the art would be faced with two alternatives: securing the apparatus as a whole before complete insertion/setup, or after. MPEP 2143 indicates that it would have been obvious to try if there are a finite number of predictable solutions with anticipation of success. Accordingly, the Examiner believes a prima facie case of obviousness is proven in this case with regards to the order of securement to tissue.
Regarding claim 6 the Verkaik Flom Sloot Woodard Miles Combination teaches the method of claim 5 substantially as is claimed,
wherein Verkaik further discloses engaging the mounting element (230) includes constricting the bore of the mounting element to retain the retaining element (201) between the inlet element (see the combination suggested in the rejection to claim 2 above) and the bore of the mounting element ([0087] the body of the bore is squeezed together (i.e. constricting the bore), and at release the retaining element is secured in place).
Regarding claim 8 the Verkaik Flom Sloot Woodard Miles Combination teaches the method of claim 6 substantially as is claimed,
wherein Verkaik further discloses advancing the flange member (204) through the opening of the heart wall further includes:
placing the flange member within a guiding tube ([0010] having an open distal end ([0078] if the introducer tool includes a member which extends through the device as a whole in order to facilitate cutting of the heart wall, the guiding tube must inherently have an open distal end in order to allow passage of the cutting part therethrough), advancing the open distal end of the guiding tube through the opening of the heart wall, and advancing the flange member through the open distal end of the guiding tube ([0010]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/01/21